Citation Nr: 1640638	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-01 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left wrist status post fracture, tip of styloid process of the radius.

2.  Entitlement to service connection for low back strain with degenerative disc disease.

3.  Entitlement to service connection for left calf injury residuals.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for right thumb radial collateral ligamentous avulsion injury residuals.

6.  Entitlement to service connection for left knee disability, to include arthritis.

7.  Entitlement to service connection for right knee disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served in the Army National Guard (ARNG) of Minnesota from August 1985 to July 2012, with a verified period of active duty from March 1988 to August 1988, a verified period of active duty for training (ACDUTRA) from January 1991 to June 1991, and multiple periods ACDUTRA and inactive duty for training (INACDUTRA) during each year of ARNG service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The RO granted the matter of entitlement to service connection for tinnitus in a March 2016 rating decision.  Thus, that matter is no longer for appellate consideration.

The Veteran testified at a May 2016 Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

The issues of entitlement to service connection for left and right knee disabilities, to include arthritis, and for right thumb disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a written statement received in May 2016, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw the issues of entitlement to an initial evaluation in excess of 10 percent for left wrist status post fracture, tip of styloid process of the radius; entitlement to service connection for low back strain with degenerative disc disease; entitlement to service connection for left calf injury residuals; and entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to an initial evaluation in excess of 10 percent for left wrist status post fracture, tip of styloid process of the radius have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for low back strain with mild degenerative disc disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for the withdrawal of the issue of entitlement to service connection for left calf injury residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for the withdrawal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Appeals

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In his January 2014 substantive appeal, the appellant perfected an appeal as to the issues of entitlement to an initial evaluation in excess of 10 percent for left wrist status post fracture, tip of styloid process of the radius; entitlement to service connection for low back strain with degenerative disc disease; entitlement to service connection for left calf injury residuals; and entitlement to service connection for bilateral hearing loss.  However, in a May 2016 written statement, prior to the promulgation of a Board decision, the Veteran requested to withdraw the appeal as to these issues.  Thus, the Board finds these issues are no longer for appellate consideration.


ORDER

The appeal of entitlement to an initial evaluation in excess of 10 percent for left wrist status post fracture, tip of styloid process of the radius, is dismissed.

The appeal of entitlement to service connection for low back strain with degenerative disc disease is dismissed.

The appeal of entitlement to service connection for left calf injury residuals is dismissed.

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

The Veteran's claims are predicated on the contention that his claimed disabilities of the right thumb, and left and right knee, onset during his service in the Army National Guard of Minnesota, which may be during active duty service, ACDUTRA, or INACDUTRA.  In written statements, and during his May 2016 Board hearing, the Veteran has asserted that he injured his right thumb while on active duty in January 1992.  He has continually reported that he injured his right thumb playing volleyball while at Fort Leavenworth attending Combined Arms and Service Staff School.  The Veteran has also specifically asserted that he sustained an injury to the right knee on May 2, 2010 and an injury to the left knee on September 24, 2011, each while on what he called active duty orders.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Active military, naval, and air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2015); 38 C.F.R. § 3.6(a) (2015).

ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6(c)(3) (2015).

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of active duty service) does not obviate the need for him to establish that he also is a "Veteran" for purposes of the period of ACDUTRA if his claim for VA benefits is premised on the period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his ARNG service, the record must establish that he was disabled from an injury, though not disease, incurred or aggravated during a period of INACDUTRA service.  See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

To date, there has not been complete verification of the Veteran's periods of service in the Army National Guard of Minnesota, to include from August 1985 to July 2012, including verification of periods of active duty, ACDUTRA and INACDUTRA service.  Accordingly, the Board finds that a remand is necessary to obtain the specific dates related to all active duty, ACDUTRA and/or INACDUTRA service in the Army National Guard of Minnesota.  The AOJ should also specifically verify whether the Veteran had a qualifying period of service in January 1992 while at Fort Leavenworth attending Combined Arms and Service Staff School, and when ordered to Full Time National Guard Duty - Operational Support from May 2, 2010 to May 4, 2010 plus allowable travel time or from September 24, 2011 to September 25, 2011 plus allowable travel time.

Entitlement to Service Connection for Right Thumb Disorder

Service personnel records, specifically Army National Guard point credit summary, showed the Veteran was credited with 32 AD (active duty) points for the time period from August 27, 1991 to August 26, 1992.  A military pay voucher dated from January 8, 1992 to January 24, 1992 associated with the record also showed that the Veteran was ordered to duty for 17 days starting January 2, 1992.  

A service treatment record dated on January 21, 1992 from Munson Army Health Center at Fort Leavenworth reflected findings of right thumb strain after jamming it while playing volleyball.  On physical examination, the Veteran exhibited full range of motion.  An X-ray report revealed no fracture.  He was given a splint and some pain medication. 

In a February 2013 VA examination report, the examiner diagnosed remote radial collateral ligamentous avulsion injury, interphalangeal joint of the right thumb.  After examining the Veteran and reviewing the record, the examiner opined that the claimed right thumb condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner noted that the Veteran was examined while in the military on January 21, 1992 for right thumb pain after jamming it playing volleyball.  The examiner highlighted that the current X-ray report revealed an old ligament avulsion injury of the interphalangeal joint of the thumb.  While the examiner indicated that the Veteran had been involved in many sports since 1992, it was still possible that over 50 percent that the injury could have been caused at that time.

In a July 2013 statement, a fellow serviceman, R. W., indicated that he was with the Veteran when he injured his right thumb at Fort Leavenworth in January 1991.  He reported that they were attending Combined Arms and Service Staff School on active duty orders and had to play volleyball for physical training.  It was noted that the Veteran injured his right thumb while playing volleyball and received medical support there.

Additional private treatment records dated in 2014 showed complaints of right thumb "occasionally seems to go out of place".  The examiner listed an assessment of pain in fingers and noted that the Veteran declined further evaluation.

The evidence of record does not explicitly show the Veteran was in a period of active military service, to include active duty, ACDUTRA, or INACDUTRA, in January 1992, although a review of documents of record clearly reflect that he was ordered to duty for 17 days starting January 2, 1992 and located at Fort Leavenworth.  Competent and credible lay statements from the Veteran and his fellow serviceman detailed that he was attending training at Combined Arms and Service Staff School, a course that is generally attended by veterans while on ACDUTRA.  In addition, evidence of record supports that it is at least as likely as not that right thumb radial collateral ligamentous avulsion injury residuals were etiologically related to a right thumb injury incurred while at Fort Leavenworth in January 1992.  

In view of the foregoing, a remand to verify the status of all periods of the Veteran's military service, to include in January 1992, is appropriate.

Entitlement to service connection for left and right knee disabilities 

In written statements and during his May 2016 Board hearing, the Veteran has asserted that his knees gradually deteriorated with pain, swelling, and limitation of motion during service due to several events where he was engaging in physical activity, such as during a physical training (PT) test and other activities like running.  The Veteran has indicated that he was on active duty at the time with each PT test when he had knee problems.  He has further reported that after his left knee surgical procedure in 2009, he would favor the right knee more in weightbearing, causing increased right knee pain and leading to a right knee procedure.  The Veteran later asserted that he sustained a specific injury to the right knee on May 2, 2010 and to the left knee on September 24, 2011, each while on active duty orders.  

ARNG service personnel records contained a Current Annual Statement prepared in July 2012.  Additional documents showed the Veteran was ordered to Full Time National Guard Duty - Operational Support from May 2, 2010 to May 4, 2010 plus allowable travel time and from September 24, 2011 to September 25, 2011 plus allowable travel time.

ARNG service treatment records contain references to the Veteran's claimed knee disorders.  A February 2005 ARNG retention examination report, the Veteran's lower extremities were marked as normal on clinical evaluation.  In a November 2009 periodic health assessment, the Veteran was noted to have an improving post-surgical left knee post, 60 days out from surgery.  Records dated in March 2010 showed that he had a temporary profile for medial meniscus tear that expired on February 13, 2010.  With no additional documentation regarding the profile, it was noted that the Veteran's condition was resolved and that he was fully capable to return to full military duty.  In a February 2011 periodic health assessment, the Veteran complained of postoperative knee joint pain.  An April 2012 physical profile showed that the Veteran had worsening chronic knees and legs pain, underwent bilateral knee surgeries, and was on multiple temporary profiles since 2009.  With the condition worsening, it was noted that the orthopedic surgeon indicated the Veteran's limitations are not compatible with military service.  In an April 2012 periodic health assessment, the Veteran was on permanent profile for knee pains while awaiting Medical Board. 

The Veteran was shown to receive private treatment for his knee disorders during ARNG service.  After a sustaining a left knee injury, the Veteran was given a left knee MRI in June 2005.  The report revealed fraying and irregularity of the inferior surface of the middle one-third of the medial meniscus; mild, chronic-appearing ACL sprain; and mild knee joint effusion and small popliteal cyst.  A September 2009 treatment note from St. Cloud Orthopedics showed the Veteran was restricted from running for three months.  Private treatment records dated throughout 2009 reflected complaints of left knee pain.  In October 2009, the Veteran underwent a left knee diagnostic arthroscopy with partial medial meniscectomy.  The Veteran was noted to have right knee pain for the last three months in August 2010 and to have a symptomatic right knee medial meniscal tear in September 2010.  Thereafter, in October 2010, the Veteran underwent a right knee diagnostic arthroscopy with partial medial meniscectomy.  A June 2011 treatment note from St. Cloud Medical Group showed the Veteran was restricted to light activity for 2-4 weeks due to muscle strain.  In a May 2012 statement, a private physician, M. A. M., M. D., indicated that the Veteran had been seen in the past for bilateral knee pain.  It was noted that his knee pain caused substantial discomfort with strenuous activities, was tolerable with normal daily activities, and did prevent him from vigorous exercise.  

In June 2012, the ARNG MOS/Medical Retention Board (MMRB) met to evaluate the Veteran's medical condition, degenerative joint disease of both knees, meniscal injuries.  Based on a review of his most recent physical profile and all other pertinent records, the MMRB determined that the Veteran did not meet the physical requirements for deployment.  The limitations imposed by his permanent profile were found to be so prohibitive that they precluded retraining and reclassification into any MOS in which the Army has a requirement.  Based upon the Veteran's medical condition, the MMRB recommended him for medical disqualified separation. 

In a February 2013 VA examination report, the examiner diagnosed degenerative joint disease of the bilateral knees.  After examining the Veteran and reviewing the record, the examiner opined that the claimed knee condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner noted that the pain and swelling in Veteran's knees developed while he was in the service.  It was indicated that he had received a service discharge from the Medical Board because of pain and swelling he was experiencing even after surgery on both knees.

In a June 2013 statement, a fellow serviceman, L. F., indicated that he was with the Veteran at Camp Ripley, Minnesota, when he injured his right knee, while trying to take a fitness test on May 2, 2010.  It was noted that that the Veteran was limping and in obvious pain.  In an additional June 2013 statement, a fellow serviceman, D. R., indicated that he gave the Veteran a diagnostic physical fitness test while on active orders on September 24, 2011, when he injured his left knee, developing pain and numbness.  Additional post-service private treatment records dated in 2014 and 2015 reflected continued complaints of bilateral knee pain after old injuries.

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, this presumption does not apply where the claim is based on a period of ACDUTRA or INACDUTRA, but instead only applies if the claim is predicated on active duty service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

If there is suggestion that left or right knee arthritis was incurred or aggravated during a qualifying period of service and/or any knee injury occurred during a qualifying period of service, the AOJ should afford the Veteran an additional VA examination and medical opinion to clarify the nature and etiology of the claimed knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, a remand to verify the status of all periods of the Veteran's military service, to include prior to his left knee surgical procedure in 2009, on May 2, 2010 and on September 24, 2011, is appropriate.

Additional evidence identification

Finally, during his May 2016 Board hearing, the Veteran indicated that he had just established a new primary care treatment provider at Park Nicolette in 2016.  Any identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran submit a properly executed VA Form 21-4142 for all private treatment providers related to his claimed right and left knee disabilities, and for his right thumb disability, to include Park Nicolette for the time period from 2016 to the present.  Upon receipt of such, take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.  If private records are identified, but not obtained, the AOJ should notify the Veteran and his representative of (1) the identity of the records sought, (2) the steps taken to obtain them (3) that the claims will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claims may be readjudicated.

2.  Obtain and verify the specific dates, and types of service of the Veteran, for all periods of active duty, ACDUTRA, and INACDUTRA with the Army National Guard of Minnesota for the time period from August 1985 to July 2012.  The AOJ must also specifically identify the type of service for the Veteran when he was ordered to Full Time National Guard Duty - Operational Support from May 2, 2010 to May 4, 2010 and from September 24, 2011 to September 25, 2011.  Contact all appropriate sources, including the National Personnel Records Center, the Record Management Center, Army Human Resources Command, or other appropriate records custodian.  All attempts to obtain this information should be documented in the electronic claims file.  The Veteran and his representative must be notified of any inability to obtain the requested information.

3.  Following completion of the above, issue a memorandum for inclusion in the electronic claims file detailing each period of verified active military service, whether on active duty, ACDUTRA, or INACDUTRA.

4.  If there is suggestion that left or right knee arthritis was incurred or aggravated during a qualifying period of service and/or any knee injury occurred during a qualifying period of service, schedule the Veteran for a VA examination for the purpose of obtaining etiological opinions for his claimed left and right knee disabilities.  Prior to conducting the examination, the electronic claims file and a copy of this remand must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any testing deemed necessary should be performed.  All pertinent symptomatology should be noted in the examination report.  The examiner is requested to address the following:

*For each diagnosed left knee disability, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the left knee disability was related to a disease or injury incurred or aggravated in line of duty during any verified period of active duty or ACDUTRA or was related to an injury incurred or aggravated in line of duty during any verified period of INACDUTRA.  

The VA examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that left knee arthritis initially manifested within one year of the Veteran's active duty service.  The examiner is reminded that this one-year presumption does not apply to periods of ACDUTRA and INACDUTRA service.  

The VA examiner must acknowledge and discuss the private October 2009 left knee arthroscopy with partial medial meniscectomy and lay assertions of the Veteran as well as his fellow serviceman, D. R., in the June 2013 statement of record of a left knee injury in September 2011 during service.

* For each diagnosed right knee disability, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the right knee disability was related to a disease or injury incurred or aggravated in line of duty during any verified period of active duty or ACDUTRA or was related to an injury incurred or aggravated in line of duty during any verified period of INACDUTRA.  

The VA examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that right knee arthritis initially manifested within one year of the Veteran's active duty service.  The examiner is reminded that this one-year presumption does not apply to periods of ACDUTRA and INACDUTRA service.    

The VA examiner must acknowledge and discuss the private October 2010 right knee arthroscopy with partial medial meniscectomy and the lay assertions of the Veteran as well as his fellow serviceman, L. F., in the June 2013 statement of record of a right knee injury in May 2010 during service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015). 

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal of entitlement to service connection for left knee, right knee, and right thumb disabilities, with consideration of all evidence since the issuance of the March 2016 supplemental statement of the case.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


